Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael D. Pahutski petitions for a writ of mandamus, alleging the district court has unduly delayed acting on various motions he filed in conjunction with his 28 U.S.C. § 2255 (2012) motion to vacate, set aside, or correct his sentence. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court recently denied all of these motions. Accordingly, because the district court has acted on the motions that are the subject of this petition, we deny it as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *198this court and argument would not aid the decisional process.

PETITION DENIED.